DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT Application no. PCT/CN2020/070528 filed January 6, 2020, which claims priority to Chinese Patent Application No. 201811432220.6 filed November 28, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on July 20, 2022 in which Claims 1-7, 10, 20, 21, 23. 26 and 27 are cancelled and Claims 8 and 11 are amended to change the breadth and scope of the claims.  Claims 8, 9, 11-19, 22, 24 and 25 are pending in the instant application, which will be examined on the merits herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 11-19, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjing (CN 102229673 A) in view of Eppie et al (DE 10225904 A1) and Liebergott et al (US Patent No. 3,909,194).
	Applicants claim a method for preparing carboxymethyl cellulose, comprising: dispersing a wheat straw pulp in isopropanol, adding sodium hydroxide and chloroacetic acid to obtain a mixture, stirring the mixture at a temperature of 50-60 °C for reaction for 4-12h to obtain a reaction mixture, collecting solids from the reaction mixture, and washing and drying the solids to obtain the carboxymethyl cellulose, wherein a preparation method of the wheat straw pulp comprises: making wheat straws subjected to an ultrasonic crushing treatment using water as a medium in which NaOH is added and H2O2 is added or not added, followed by performing solid-liquid separation and collecting solids to obtain the wheat straw pulp; 
wherein different substitution degrees of the carboxymethyl celluloses are obtained by adjusting a concentration of NaOH in the medium, duration and temperature of the ultrasonic crushing treatment of the wheat straws, and a mass of the added H2O2: 
when the wheat straw pulp used as a raw material is prepared under a condition that the ultrasonic crushing treatment is performed at the temperature of 50-70ºC for 3-5 min, a mass fraction of NaOH in the medium is 0.5-0.8%, and the mass of added H2O2 is 0, the carboxvmethyl cellulose has a substitution degree of 0.52-0.68; 
when the wheat straw pulp used as the raw material is prepared under a condition that the ultrasonic crushing treatment is performed at the temperature of 70-80ºC for 5-8 min, the mass fraction of Na)H in the medium is 0.8-1%, and the mass of added H2O2 is 0, the carboxymethyl cellulose has the substitution degree of 0.68-0.79; 
when the wheat straw pulp used as the raw material is prepared under a condition that the ultrasonic crushing treatment is performed at the temperature of 80-100ºC for 5-8 min, the mass fraction of NaOH in the medium is 1-1.5%, and the mass of added H2O2 is 0, the carboxymethyl cellulose has the substitution degree of 0.76-0.98; 
when the wheat straw pulp used as the raw material is prepared under a condition that the ultrasonic crushing treatment is performed at the temperature of 80-100ºC for 5-8 min, the mass fraction of NaOH- in the medium is 0.8-1%, and the mass of added H2O2 is 3-5% of the mass of the wheat straws, the carboxymethyl cellulose has the substitution degree of 0.90-1.02; 
when the wheat straw pulp used as the raw material is prepared under a condition that the ultrasonic crushing treatment is performed at the temperature of 25-30ºC for 5-8 min, the mass fraction of NaOH in the medium is 1-1 5%, the mass of added H2O2 is 3-5% of the mass of the wheat straws, and the temperature is raised after the ultrasonic crushing treatment to 100-110ºC and maintained for 10-15 min, the carboxymethyl cellulose has the substitution degree of 0.88-1.23; and 
when the wheat straw pulp used as the raw material is prepared under a condition that the ultrasonic crushing treatment is performed at the temperature of 25-30ºC for 5-8 min, the mass fraction of NaOH in the medium is 1-1.5%, the mass of added H202 is 5-7% of the mass of the wheat straws, and the temperature is raised after the ultrasonic crushing treatment to 100-130ºC and maintained for 10-15 min, the carboxymethyl cellulose has a substitution degree of 1.18-1.67.
The Nanjing CN publication discloses a method for preparing carboxymethyl cellulose with wheat straw or wheat straw filer as raw material, comprising the following steps: adding wheat straw or wheat straw fiber in isopropanol, dispersing uniformly, then adding sodium hydroxide and chloroacetic acid with string for 4-12h at the temperature of 50-60ºC, after the reaction, cooling, carrying out solid-liquid separation, taking the solid, washing and drying to obtain the carboxymethyl cellulose product, wherein, the wheat straw fiber is bleached wheat straw, wheat straw pulp or bleached wheal straw pulp (see the English Language abstract on page 9 of the Nanjing CN publication).  This teaching in the Nanjing CN publication embraces the carboxymethyl cellulose preparation procedure recited in current Claim 1.  The mentioned temperature of 50-60 ºC disclosed in the Nanjing CN publication fall within the temperature of 25-100ºC recited in current Claim 11 and the same temperature recited in current Claim16.  The Nanjing CN publication discloses that for wheat straw of every 1 g, the add-on of Virahol (i.e., isopropanol) is 40 to 140 mL (see Claim 2 on page 9 of the Nanjing CN publication), which falls within the mass ratio of the wheat straw pulp to isopropanol being 1:(30-120) as recited current Claim 9, base on the density of isopropanol at 0.7854 g/ml.  The mass ratio of the wheat straw pulp to the reaction medium being 1:(30-120) as recited in current Claim 18 also is embrace the Nanjing publication since isopropanol is being used as the reaction medium.  The Nanjing CN publication discloses the use of sodium hydroxide in the reaction thereof (see Claim 3 of the Nanjing publication), which embraces current Claim 12.  The abstract of the Nanjing publication disclose chloroacetic acid in the reaction thereof, which embraces the chloroacetic acid recited in current Claim 13.  The isopropanol disclosed in the abstract of the Nanjing CN publication embraces the reaction medium being an organic solvent as recited in current Claim 14 and embraces the organic solvent being selected as ethanol, propanol, butanol and acetone as recited in current Claim 15.  The abstract of the Nanjing publication further meet the collecting of solids, washing and/or drying the solids as recited in current Claim 17.  The Nanjing CN publication discloses in Claims 3 and 4 thereof (see page 9) that sodium hydroxide is 0.5 to 1.2 g for every 1 g of wheat straw and chloroacetic acid is 0.6 to 3.0 g for every 1 g of wheat straw.  This teaching in the Nanjing publication covers the mass ratio of the wheat straw pulp, the free base and the etherifying agent being 1:(0.5-12):(0.6-3) recited in current Claim 19. The Nanjing CN publication discloses substitution value for carboxymethyl cellulose at 0.65 to 0.80 when the raw material used is bleached wheat straw, which covers some of the carboxymethyl cellulose substitution degree of 0.52-0.68 and 0.68-0.79 recited in current Claims 8 and 11.  
	It is noted that the currently claimed method for preparing carboxymethyl cellulose differs from the carboxymethyl cellulose preparation disclosed in the Nanjing CN publication by reciting H2O2 (i.e., hydrogen peroxide) as the bleaching agent which is different from the NaClO2 with acetic acid recited in the Nanjing publication.
	However, the Liebergott et al patent, which disclose bleaching of cotton/polyester fabric, disclose the use of hydrogen peroxide and acidified sodium chlorite as being effective bleaching agents (see column 9, lines 47-50).  Thus, one having ordinary skill in this art would view hydrogen peroxide as a substitute for acidified sodium chlorite as a bleaching agent. The Liebergott et al patent discloses a brightness of the fabric material of 73 in Example 1a and a brightness of 78 in Example 1b, which embraces the whiteness of 40-86% recited in current Claim 25. 
	The currently claimed method of preparing carboxymethyl cellulose further differ from the carboxymethyl cellulose preparation disclosed in the Nanjing CN publication by subjecting the wheat straw to an ultrasonic crush treatment. 
	However, the Eppie et al DE publication a system to prepare and condition straw that involve the use of an ultrasonic reaction for the straw in heated water (see title). The Eppie et al DE publication discloses the straw in water being subjected to ultrasonic waves at a frequency preferably from 20-to kHz, for 0.1 seconds to 10 minutes, and water being heated to 100ºC (see the English Language Abstract on page 5 of the Eppie et al DE publication).  This teaching in the Eppie et al publication embraces the 100 ºC temperature recited in current Claims 1, 22 and 23, embraces water as the medium as recited in current Claim 1, embraces the 20-40 kHz frequency recited in current Claim 24, and embraces the 2 to 10 minutes recited in current Claim 22.  The combination of the Nanjing CN publication with the Eppie et al De publication and Liebergott et al patent embraces the additional limitations recited in Claim 20-24, 26 and  27 such as mass fraction of NaOH in water, the mass of added H2O2 of a mass of the wheat straw, the mass ratio of straws to the water, and ultrasonic power. 




The method of the invention has the characteristics of wide distribution range of raw material, low cost, easy and feasible method and high degree of substitution of the product, and the method can be used for producing products with various qualities according to different application requirements.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Nanjing CN publication with the teaching of the Liebergott et al patent and the Eppie et al De publication to reject the current claims since each of the references disclose process steps that lead to the preparation of cellulose containing products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare the carboxymethyl cellulose of the Nanjing CN publication that include crushing and increasing the brightness of the cellulose in view of the recognition in the art, as evidenced by Liebergott et al patent and Eppie et al DE publication, that use of a ultrasonic reactor and hydrogen peroxide would be effective in crushing and whitening of cellulose material that is adaptable for multiple fields.
Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.  Applicants argue that the degree of substitution in the Nanjing is up to 1.21, and the degree of substitution of the present invention is up to 1.67, which achieves unexpected technical effects.  Applicants argue that the Nanjing does not teach that the carboxymethyl] cellulose with the degree of substitution covering 0.52-1.67 can be obtained by using the synergistic control of each process parameter of the present invention.  However, this argument is not persuasive since minor changes in process parameters such as pH, time and temperature or limitation of a process with respect to ranges of pH, time and temperature does not impart patentability to a process when such values are those, which would be determined by one skilled in the art in achieving optimum operation of the process. Changes in temperature, concentrations, or other process conditions of an old process do not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  The recited various degrees of substitution do not indicate unexpected results.  In regard to the preparation of carboxymethyl cellulose having different substitution degrees, the proportions of ingredients, to impart patentability to an otherwise obvious chemical composition, must produce more than a mere difference in degree in the properties of the composition.  The proportions must be critical, i.e., they must produce a difference in kind rather than degree. Accordingly, the rejection of Claims 8, 9, 11-19, 22, 24 and 25 under 35 U.S.C. 103 as being unpatentable over Nanjing (CN 102229673 A) in view of Eppie et al (DE 10225904 A1) and Liebergott et al (US Patent No. 3,909,194) is maintained for the reasons of record. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623